MINING EXPLORATION AGREEMENT WITH THE OPTION TO BUY, BETWEEN ROBERTO PRECIADO,
IN HIS OWN RIGHT (WHO WILL BE REFERRED TO AS THE “CONCESSION HOLDER” THROUGHOUT
THE FOLLOWING DOCUMENT), WITH THE CONSENT OF HIS SPOUSE, MRS. BERTHA ELENA
MARTINEZ ESPINOZA, AND ORO DE ALTAR S. DE R.L. DE C.V. (WHO WILL BE REFERRED TO
AS THE “COMPANY”) REPRESENTED BY ITS SPECIAL POWER OF ATTORNEY HOLDER, IGNACIO
LIMÓN GONZÁLEZ, IN ACCORDANCE WITH THE FOLLOWING STATEMENTS AND CLAUSES:

 
STATEMENTS

 
I.          The Concession Holder states that:
 
I.1.
He is an individual of Mexican nationality, with the legal and financial power
to enter  this agreement; and is married to Mrs. Bertha Elena Martinez who has
appeared  willingly to express her consent to the terms and conditions of this
agreement.

 
I.2
He is the legitimate holder to the following mining concessions
(hereafter,  indistinctly, “Conseciones Mineras” (Mining Concessions) or “Lotes
Mineros” (Mining  Lots):

 
Name of the Mining Lot
 
Title Number
 
Surface (Hectares)
 
Municipality
             
El Cometa
 
216684
 
9.0000
 
Sáric, Sonora
             
El Cometa 2
 
219812
 
91.0000
 
Sáric, Sonora
             
El Cometa 4
 
225824
 
20.0000
 
Sáric, Sonora
             
El Cometa 5
 
225092
 
260.5752
 
Sáric, Sonora
             
El Cometa 5
 
225051
 
65.9935
 
Sáric, Sonora
             
Lalo 1
 
229206
 
29.0000
 
Sáric, Sonora
             
Lalo 1
 
227384
 
611.3590
 
Sáric, Sonora
             
Lalo 2
 
229255
 
97.7623
 
Sáric, Sonora
             
Lalo 2
 
227383
 
21.2562
 
Sáric, Sonora
             
Cometa 4
 
222784
 
58.5084
 
Sáric, Sonora
             
Lalo 3
 
231330
 
37.6.6406
 
Sáric, Sonora


 
 

--------------------------------------------------------------------------------

 
 
I.3
The Mining Concessions are in force and in compliance with the
obligations  established by Mining Law and its Regulations, in regards to
Federal Law Rights;  and that until the day this agreements was entered, no
official letter was issued by  the General Mining Authorities or any other
authority which can affect in any form  the rights derived from the Mining
Concessions.

 
I.4.
The mining concessions are free of any and all kind of responsibilities,
liens,  impediments, impositions, or claims from third parties, including but
not limited  these, contracts, promises, agreements, options, royalties of any
kind, embargos,  notifications of embargo, seizures, notifications of seizure,
expropriation, temporary  occupations, easements, debt, contingencies,
obstacles, and administrative or  judicial litigations or proceedings.

 
I.5
Until entering this agreement the Concession Holder had not received any
claims  from any ecological related authority.

 
I.6
No obligations with third parties have been acquired or subsist which may
impede  this agreement from being signed.

 
I.7.
Any agreement previously entered among both parties will be replaced by
the  voluntary and willing signing of this agreement.

 
II.   The Company states, by means of its representative that:
 
II.1
It is a corporation constituted in public deed number 57,381 (fifty seven
thousand  three  hundred and eighty one), volume 1,503 (one thousand five
hundred and  three), granted before Carlos Cabrera Muñoz, head of public notary
number 11  (eleven), residing in this municipality, and practicing within his
notarial jurisdiction, on  the sixth day of march in the year 2002 (two-thousand
and two), registered under  number 21, 564 (twenty one thousand five hundred and
sixty four), volume 691 (six  hundred ninety one), commerce section, book 1
(one), at the Public Registry of  Commerce in the same city, on the 11
(eleventh) of March 2002 (two thousand and  two), and under number 127 (one
hundred twenty seven), page 64 (sixty four) before  volume XXXVII (thirty seven)
of the Mining Corporations Book of the Mining Public  Registry, on the 15
(fifteenth) of April of 2002 (two thousand two).


 
2

--------------------------------------------------------------------------------

 
 
II.2
Any agreement previously entered among both parties will be replaced by
the  voluntary and willing signing of this agreement.

 
Based on these Statements, both parties issue this agreement subject to the
following:
 
CLAUSES
 
FIRST. OPTION TO BUY. The Concession Holder grants the Company an irrevocable
and exclusive option to buy (hereafter referred to as “Option to Buy”), so that
Company may acquire ownership of the Mining Concessions as well as any other
concession that may substitute any other concession, from the Concession Holder.
 
The Option to Buy includes an irrevocable and exclusive option granted to the
Company by the Concession Holder to acquire any concession whose title is in
process or may be in process in the future by application of the Concession
Holder or any other person or company related to the Concession Holder in
relation to the lots located totally or partially within a 2 (two) kilometer
radius, counting from the exterior limits of any of the lots within the Mining
Concessions at the same price or considerations agreed to in this contract,
without the Company having to pay different or additional amounts. The option
mentioned in this paragraph may be put in effect by the Company within 60
(sixty) calendar days following the day in which the Concession Holder gives a
written notice to the Company that the concessions were issued. In all other
matters, this agreement will apply to the concessions in the second paragraph.
 
SECOND. TERMS OF THE OPTION. For the purpose of the Option to Buy, both parties
agree to the following:
 
a)
The Company may exercise its option to buy in a period of up to 44 (forty
four)  months (hereafter referred to as “Option Period”) counting from the date
of the  signing of the public deed of the present agreement or confirmation of
the signatures  of both parties by the attesting official (hereafter referred to
as the “Signature Date”).

 
b)
Subject to the items stated in the Seventh clause in this contract, the purchase
price  (“Purchase Price”) for the ownership of the Mining Concessions is the
total amount  of $1,500,000.00 (one million five hundred thousand dollars
00/100) currency of the  United States of America (hereafter referred to as “US
Dollars”).


 
3

--------------------------------------------------------------------------------

 

c)
The Concession Holder is obligated to sign a definite Sales Agreement with
the  Company (“Definite Agreement”) for the ownership of the Mining Concessions
at any   moment within the Option Period at the request of the Company, who will
notify the  Concession Holder that it has exercised its option to Buy, at least
30 (thirty)  calendar days in advance to the date in which both parties should
sign de Definite  Agreement;

 
d)
The Concession Holder will transfer the ownership of the Mining Concessions
and  the ownership of that mentioned in the second paragraph of the first clause
free of  any liens and without limitations; and

 
e)
The Definite Agreement will be made effective in a public deed or will be
confirmed  by the public notary that the Company chooses.

 
THIRD. RIGHT TO EXPLORE. The Concession Holder grants the company the exclusive
and irrevocable right to explore the Mining Lots during the Option Period, which
consist of, by way of information but not limited to, the geological,
geophysical reconnaissance, blasting, development and drilling of any kind,
tunnels, shafts, pits, and any other work the Company considers convenient to
find, quantify and exploit the mineral reserves that may exist in the Mineral
Lots. The Company will have, the right to take mineral samples from the Mining
Lots and withdraw these, as well as rough minerals and drilling samples for
metallurgic tests and other kinds of studies. It is agreed to, that the Company
may collaborate with, or employ third parties for the operations mentioned in
this clause. All of the exploration work will be carried out by the Company
directly or through contractors, without interfering with the Concession Holder.
 
The Company will carry out the exploration on the Mining Lots at its sole
discretion during the Option Period and will invest on these lots the minimum
amounts established by Mining Laws.
 
Both parties agree that the Option to Buy is according to the exploration
results on the Mining Lots; therefore, this contract is strictly optional to the
Company, who may terminate it in advance, at any moment, under the terms stated
in the Thirteenth Clause.
 
FOURTH. PAYMENTS FOR THE OPTION TO BUY. During the Option Period, while the
Option to Buy is in force, the Company will pay the Concession Holder as a
retribution for the Option to Buy the following amounts indicated in US Dollars.

 
4

--------------------------------------------------------------------------------

 
 
a) At the time of signing:
    45,000.00  
b) On the 8th (eighth) month:
    25,000.00  
c) On the 12th (twelfth) month:
    25,000.00  
d) On the 16th (sixteenth) month:
    25,000.00  
e) On the 20th (twentieth) month:
    25,000.00  
f) On the 24th (twenty forth) month:
    25,000.00  
g) On the 28th (twenty eighth) month:
    25,000.00  
h) On the 32nd (thirty second) month:
    25,000.00  
i) On the 36ht (thirty sixth) month:
    25,000.00  
j) On the 40th (fortieth) month:
    25,000.00  
k) On the 44th (forty fourth) month:
    25,000.00  

 
The company will retain the applicable income taxes for each of the payments
above mentioned, but the Company will compensate the Concession Holder with the
same amount of the retention on each case. So that the Company is obligated to
compensate the Concession Holder with that same amount, the Concession Holder
must demonstrate to the Company that it is registered with SAT (revenue system)
as an individual with commercial activities..
 
FIFTH. COVENANTS REGARDING THE PAYMENTS. In regards to all the payments
mentioned in this agreement, including but not limited to the retribution for
the Option to Buy and the Purchase Price, both parties agree to the following:
 
a)
The Company may issue the payments in the national currency, plus the value-
added tax, which will be transferred at the moment of making each payment.
The  conversion from US Dollars to national currency will be at the exchange
rate  available to settle obligations in foreign currency within the Mexican
Republic which  is published the Federal Register on the immediate working day
before the payment  date, by means of a check payable to the Concession Holder.

 
b)
The Company will issue the payments to the Concession Holder, and the
Company  is not responsible or will be responsible for the distribution of these
payments  between the Concession Holder and the spouse;

 
c)
The Concession Holder will issue an invoice in favor of the Company for
each  payment received from the Company, through a document that includes all
the  applicable legal requirements established in fiscal matter.

 
d) 
If the day on which the payment is due, is on a non-working day, the Company
will  make the payment on the following working day. “Non-working day”, for this
matter,  refers to obligatory days established by the Federal Labor Law.

 
 
5

--------------------------------------------------------------------------------

 
 
SIXTH. PAYMENT OF THE PURCHASE PRICE. The Company will pay the Purchase Price to
the Concession Holder, on the signature and notarized confirmation date
(“Purchase Date”) of the Definite Contract, with the purpose of selling the
ownership of the Mining Concessions. The purchase price is fixed at
US$1,500,000.00 (One million five hundred US Dollars).
 
The Company will retain from the Concession Holder what should be retained for
income taxes for the payment of the Purchase Price, but the company will
compensate the Concession Holder for the same amount of the retention. So that
the Company is obligated to compensate the Concession Holder with that same
amount, the Concession Holder must demonstrate to the Company that it is
registered with SAT (revenue system) as an individual with commercial
activities.
 
The Concession Holder will transfer to the Company value added taxes for the
Purchase Price, who after receiving these will issue an invoice to the Company
that includes all the applicable legal requirements established in fiscal
matter.
 
SEVENTH. DEDUCTION OF PAYMENTS DURING THE OPTION TO BUY. Both parties agree that
there will be no deductions for the payments made by the Company towards the
Purchase Price according to the Fourth clause. If there should be a difference
regarding the Purchase Price once the Option to buy is in effect, such
difference will be paid to the Concession Holder by the Company on the Purchase
Date.
 
EIGHTH. THE CONCESSION HOLDER’S OBLIGATIONS. During the period of the Option to
Buy, the Concession Holder is required to do the following:
 
a)
Not transfer or promise to transfer any rights related to the Mining Concession
or  their ownership;

 
b)
Not constitute or allow any constitution or impositions of liens on the
Mining  concessions as well as any other obligations or conditions mentioned in
I.4;

 
c)
Not issue rights or interests to third parties in relation to the Mining
Concessions;

 
d)
Immediately notify the Company of any governmental letter or
any  knowledgeable  claim, lawsuit or litigation to the Concession Holder in
relation to the Mining  Concessions;

 
e)
Allow the Company to withdraw all the facilities, machinery and equipment
belonging  to the Company or the Company contractors at any moment from the
Mining Lots,  except for the permanent structures and improvements, supports and
in general all  of the installations necessary for the security and stability
during operations on the  Mining Lots, since the permanent assets will remain in
benefit of the Concession  Holder in case the Company doesn’t execute its Option
to Buy or Option to Exploit;

 
 
6

--------------------------------------------------------------------------------

 
 
f)
Not obstruct the right to explore which the Concession Holder issues according
to  this agreement and during the Period of the Option and equally not obstruct
the  right to explore if the Company execute the Option to Explore, as it is
defined ahead;

 
g)
Sign on time and timely deliver to the Company reports for the work sites or
mining  work and any other documents needed to maintain the Mining Concessions
valid,  without affecting how the Company signs these and presents them;

 
h)
Sign and deliver diligently to the Company any document, application, petition
or  information required to be submitted to proper authorities by the Company in
regards  to the Mining Concessions or the Lots.

 
NINTH. THE COMPANY’S OBLIGATIONS. During the Period for the Option to Buy and
while the Company carries out exploitation tasks according to the seventeenth
clause, the Company will be in charge of the following obligations;
 
a)
Carry out exploration tasks and, when the opportunity, exploitation tasks (if
the  Option to Exploit is put in effect) on the Mining Lots according to the
proper mining  techniques, using the most advanced technology in geology,
drilling and exploitation  of minerals available in the Mexican Republic,
according to the Company, in  compliance to the obligations established by the
Mining Laws and its Regulations, as  well as the ecological and security statues
that proceed for mining;

 
b)
Prepare and present, on its own and at its own cost, timely verification reports
of the  sites and mining tasks carried out on the Mining Lots, which the
Concession Holder  is obligated to sign on time according to the agreed on in
the last clause;

 
c)
Pay the Concession holder the amounts referred to in the Fourth clause of
this  agreement, if the Company desires to keep its rights to purchase the
Mining  Concessions; otherwise, the Concession holder could terminate the
present  agreement in advance.

 
d)
Take the measures necessary to keep the Mining Concession valid as well as
any  rights in relation, and carry out any measures required to assure that the
Mining Lots  remain unaffected or free of liens due to the Companies exploration
and exploitation  tasks;

 
 
7

--------------------------------------------------------------------------------

 
 
e)
Pay for the mining rights related to the Mining Concessions and the expenses
from  governmental licenses required for exploration and, if possible, for
exploitation (if the  Exploitation Option is put in effect) of the Mining Lots;

 
f)
Obey at all times the legal, federal, state, and municipal regulations that
apply to  exploration operations on the Mining Lots;

 
g)
Request the registration of this agreement in the Public Registry for Mining, as
well  as the Definite Agreement, if signed.

 
TENTH. SURFACE REDUCTION, GROUPING, DIVISION AND DISCONTINUANCE. During the
Period of Option to Buy and during the time in which the Company carries out
jobs and exploitation tasks under the seventeenth clause, the Concession Holder
is required not to perform any acts or subscribe any documents which may cause;
i) the reduction of the surface of any of the Mining Lots, ii) the grouping of
any of the Lots, iii) the division of the surface of any of the Lots or iv) the
discontinuance of any of the Mining Concessions.
 
ELEVENTH. CONFIDENTIALITY. Except for the documents to be registered before the
proper authorities in relation to this agreement, or the information that may be
required from authorities or any other information that the Company may need to
reveal to any stock market, all of the agreements, documentation and information
related to this agreement will  remain confidential between its parties, assigns
and successors.
 
The Concession Holder must keep all information regarding the geological
aspects, drilling, mineral exploitation and or mining potential of the Mining
Lots strictly confidential. This includes any new information discovered by the
Concession Holder during and after the Option Period if the Company executes its
Option to Buy or if it executes its Exploitation Option.
 
TWELFTH. TRANSFER OF RIGHTS. The Concession Holder may only transfer the rights
and obligations related to this contract with the prior written consent of the
Company, which will not refuse the consent in an unjustified manner as long as
the successor involved is required to comply with all the terms and conditions
of the present contract. The concession holder authorizes the Company to
transfer the rights and obligations of this agreement, to the individual or
corporation it legally designates, which will only require a written notice from
the Company to the Concession Holder with 8 (eight) calendar days in advance
from the transfer, as long as the successor involved complies with all the terms
and conditions in this agreement.

 
8

--------------------------------------------------------------------------------

 
 
THIRTEENTH. OPTIONAL TERMINATION. Due to the unilateral nature of the Option to
Buy and the Exploitation Option, both parties agree that the Company holds the
right to terminate these at any moment and, upon termination, the rights and
obligations corresponding to the Company in regards to the exploration and
exploitation of the Mining Lots and payments shall also be terminated, in any
case, without notice or proof and without responsibility on behalf of the
Company.
 
Based on the optional termination mentioned in this clause, the Company will
notify the Concession Holder of its decision to terminate this agreement with 30
(thirty) calendar days in advance, following which, the termination of the
contract will be in effect.
 
Due to the said optional termination:
 
a) 
The company will cancel any payment scheduled in this agreement, among
which  are, those agreed to in sections b) to k) of the Fourth clause, after the
date in which  the Company has notified the termination in advance to the
Concession Holder;

 
b)
The Company will not claim the amounts paid to the Concession Holder, or
the  permanent improvements, if they have already been made, on the Mining Lots;

 
c)
Any obligation of payments or mining rights on behalf of the Company will
be  definitely concluded, under the understanding that the Company will totally
cover the  mining rights within the semester in which the agreement is valid,
regardless of the  date of the application to terminate, in other words, if the
agreement is valid during  the first days of every semester, the Company is
required to pay the full semester;

 
d)
Any obligation on behalf of the Company will be definitely concluded in regards
to  the expenses, investments and presentation of work verification reports
related to  this agreement, under the understanding that the Company shall
provide the  Concession Holder with the information and documentation necessary
to carry out  the report in case this agreement is terminated before the period
by which this  obligation is required, according to mining legislature; and

 
e)
The Company will deliver to the Concession Holder within a period of no more
than  sixty calendar days after the optional termination date: i) the
documentation that  proves fulfillment of the obligations related to the Mining
Concessions in regards  to  the presentation of mining verification reports and
mining rights payments during  the  valid period of this contract.

 
 
9

--------------------------------------------------------------------------------

 
 
FOURTEENTH. SUCCESSORS AND ASSIGNS. The present agreement obligates and benefits
the successors and assigns authorized by the Concession Holder and the Company’s
successors and assigns.
 
FIFTEENTH. SUSPENSION OF FULLFILLMENT OF OBLIGATIONS. All of the Company’s
obligations and the scheduled periods of payments contained in this agreement,
will be temporarily suspended in  case of force majeure or unforeseen
circumstances including, among others, war, riots and, in general, any act of
authority or situation that prevents compliance with this agreement, so long as
they are not chargeable to the Company, being understood that the mentioned
periods will be postponed for a period equivalent to that in which they were
prevented from being complied.
 
SIXTEENTH. EXPENSES AND TAXES. The expenses and notaries fees related to this
agreement and, if applicable, to the Definite Agreement will be at the expense
of the Company.
 
SEVENTEENTH. EXPLOITATION OPTION. In case the Company does not put into effect
its Option to Buy, it may decide to exploit the Lots (before and hereafter
referred to as “Exploitation Option”) and, in exchange, pay the Concession
Holder NSR (Net Smelter Return) royalties of 1% (one percent), up to a maximum
of US $3,000,000 (three million dollars, currency of the United States of
America), which will be calculated each semester and paid to the Concession
Holder within 30 (thirty) calendar days of the end of the semester. For NSR
royalties, in relation to this agreement, it is understood that the net amount
of money received by the Company for the sale of ore, ore concentrate or other
mineral products obtained from the Lots, to a smelter or other buyer, tax
deductions or import export rights, smelting charges and or refining, charges
for treatment or processing, sanctions or penalties and any other charges on
behalf of the buyer or smelter, and deductions made to freight and insurance
costs involved with the shipping of the products and delivery to the buyer or
smelter.
 
The Concession Holder will have 30 (thirty) calendar days to revise the manner
in which the Company calculated the payments mentioned in the paragraph
immediately above, counting from the date in which the Concession Holder has
received them, this revision will be at the expense of the Concession Holder. If
the Concession Holder fails to make the revision or does not have any objection
to the amount of the payment after having made the revision within 60 (sixty)
calendar days, the payment will be considered well calculated and done, and will
be definite and unable to be modified.

 
10

--------------------------------------------------------------------------------

 

The Company will retain any income taxes necessary from the Concession Holder
for each of the scheduled payments in this clause, but the Company will
compensate the Concession Holder with the same amount of the retention in each
case. In order for the Company to be obligated to compensate the Concession
Holder with this same amount, the Concession Holder must demonstrate to the
Company that it is registered with SAT (revenue system) as an individual with
commercial activities. After receiving the payments accordingly with this
clause, the Concession Holder will issue and deliver a fiscal invoice to the
Company.
 
The Company will have the option to put in effect its Exploitation Option at any
moment within the Option Period, in other words, at any moment while the Option
to Buy is valid.
 
The Company will be able to temporarily or definitely suspend the exploitation
of the Lots at any moment, at its sole discretion, without further requirements
than a written termination notice to the Concession Holder, indicating the day
as of which the suspension is effective. The Company is not required to justify
its decision when temporarily or definitely suspending the exploitation of the
Lots or is it required to pay for damages or compensate the Concession Holder,
spouse, nor any other person as a result of this suspension.
 
All the exploitation work will be carried out by the Company, directly or
through contractors, without involving the Concession Holder.
 
If the Company executes its Exploitation Option, the payments made by the
Company to the Concession Holder according to the fourth clause will be deducted
from the amount of US$3,000,000 (three million dollars, currency of the United
States of America) agreed to in this clause.
 
The Exploitation Option is exclusively in favor of the Company and unilateral
being that the Company is not obligated to put it into effect.
 
EIGHTEENTH. CONSENT AND AUTHORIZATION.
 
The Concession Holder hereby irrevocably grants the Company the consent and
authorization necessary, in its judgment or according to the applicable laws, to
apply for permits, licenses, authorizations, favorable disclaimers, approval of
environmental impact and procedural risks declarations, authorization for change
of ground use, and any other act or document required to carry out the mining
tasks and work on the Lots, in a way that wouldn’t require any different or
additional consent or authorization from the Concession Holder for any these
purposes.

 
11

--------------------------------------------------------------------------------

 
 
NINETEENTH. FAILURE TO EXECUTE. Failure to execute on behalf of both parties in
regards to the obligations hereby included in this agreement, will grant the
right to the non-breaching party (the “Non-breaching Party”) for failure to
execute any provision, to obtain form the breaching party ( the “Breaching
Party”) the satisfaction of the corresponding  obligation. In such case, the
Non-breaching Party must notify the breach to the Breaching Party, in order for
the obligation to be met, within 30 calendar days after the Breaching Party has
received a notification; if the time period has passed and the failure continues
nor has a reasonable effort been made to cure the breach, the Non-breaching
Party will have the right, at its disposal, to cancel this agreement with a
notice within 3 (three) calendar days. In the event of a breach in the
obligations related to the payments mentioned in the Fourth clause, the only
reasonable effort is payment of the debt, under the terms mentioned in this
agreement.
 
In the event of a cancelation, on behalf of the Non-breaching Party will notify
the Breaching Party of the causes for the cancelation and the date as of which
the agreement is canceled, without a previous court order, and in this case, the
Breaching Party is obligated to satisfy the pending compensations and if the
Breaching Party is the Company, it should abandon the site within 30 (thirty)
calendar days without right to any legal or non-legal claims.
 
TWENTIETH. WARNINGS AND NOTIFICATIONS. All of the warnings and notifications
that both parties should exchange in regards to this agreement, will be written
and in either Spanish or English. In the event of a discrepancy between the
versions in English and Spanish, the Spanish version shall prevail. The warnings
and notifications will obligate the signees when delivered personally or sent by
means which assure the effective reception of the notification and provide
proof, and are properly addressed to the address stated in this agreement for
each party, which if not otherwise stated should be the following:
 
If to the Concession Holder and his/her spouse:
 
 
· Avenida Niños Héroes 111 Colonia Marisol CP 84160, Magdalena de Kino, Sonora

 
If to the Company:
 
 
· Lamberto Hernández N. 73 Poniente, Colonia Centro CP 83600, Caborca, Sonora

 
TWENTY-FIRST. MARITAL CONSENT.
 
Mrs. Bertha Elena Martinez Espinoza grants her irrevocable marital consent to
the Concession Holder for the purpose of entering this agreement and being
required to its terms, and, jointly with the Company, modify it as many times
necessary or convenient, without the repeated need of her consent.

 
12

--------------------------------------------------------------------------------

 
 
TWENTY-SECOND. THE APPLICABLE LEGISLATION. This contract is entered under the
terms of article 78 of the Code of Commerce; therefore, its nature is commercial
and in the event of controversy over issues not agreed on here within, mining
legislature and commercial legislature will apply, and supplementary, the
Federal Civil Code, for issues not foreseen in the legislatures before
mentioned. Both parties agree that the interpretation, compliance and execution
of this agreement, will be subject to the applicable laws and the competent
common law courts in Hermosillo, Sonora, renouncing to use any court which
because of present of future addresses or locations of assets could apply.
 
In accordance with the provisions in this agreement, both parties enter and sign
this agreement in quadruplicate in Magdalena de Kino, Sonora, on the 4th of
April of 2008, two copied for each party, one for each Concession Holder and two
for the representative of the Company of which one will be for the Mining Public
Registry.
 
THE CONCESSION HOLDER

 
/s/ Roberto Preciado Soto
 
Roberto Preciado Soto

 
/s/ Sra. Bertha Elena Martinez Espinoza
 
Sra. Bertha Elena Martínez Espinoza

 
THE COMPANY
 
/s/ Ignacio Limon Gonzalez
 
Oro de Altar S. de R.L. de C.V.
 
represented by Ignacio Limón González

 
13

--------------------------------------------------------------------------------

 
 
Francisco Alfonso Corella Zamudio, Public Notary number Eight, in practice
within this jurisdiction, certifies and
:…………………………………………………………………………………………………………Certifies ……………… …………………………….… That the
present document, contains thirteen pages, useful only on their front side, with
prior revision of its content, was signed before me by Roberto Preciado Soto,
Bertha Elena Martinez Espinoza and Ignacio Limón González, who were sworn to
tell the truth, state to adult Mexicans, Mr. Roberto Preciado Soto, a miner,
from this city of Magdalena de Kino, Sonora, where he was born on January 5th
1929, who resides at Avenida Niños Héroes 111; Mrs. Bertha Elena Martinez
Espinoza, housewife, from this city of Magdalena de Kino, Sonora, where she was
born on January 28 of 1933, and who resides at the same address mentioned above;
and Mr. Ignacio Limón González, Public Accountant, from Guaymas, Sonora, where
he was born on December 30, 1945. Who all identified themselves with picture
voting identifications number, 0131233120648, 013123120438 and 0419023700402
……………………………… ……………………………………This certification is signed according to the terms
stated in the second paragraph of article Twenty six, of the current Notary Law,
in Magdalena de Kino, State of Sonora, Mexico, on the fourth of April of two
thousand and eight. I hereby certifiy……………………
 
Public Notary Eight
 
Lic Franciso Alfonso Corella Zamudio
 
 
14

--------------------------------------------------------------------------------

 